DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 recites the limitation "counter information" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Similar problems are found in claims 8 & 9.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, 8 & 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bacon et al., (U.S. Patent # 6,868,473).
Regarding claim 1, Bacon disclose an information processing system comprising one or more information processing apparatuses, the information processing system including: circuitry configured to: receive from a device, a number of times of writing operations to one or more memories included in the device and counter information of the device (Fig. 1, col. 3, lines 11-18, NVM access system includes an NVM access manager, a storage component, and non-volatile memory, the access manager keep track of one or more memory block counters associated with an NVM memory block or blocks to track EW (erase write) access lifecycle ticks, and to determine and accumulate access delays); determine whether there is a malfunction, or a probability of malfunction based on the number of times of writing operations received from the device (col. 7, lines 8-14, failure of the embedded device to abide by the specifications in actual use, such as by a rogue application causing a greater frequency of EWs to NVM can reduce this residual charge retention to days or hours resulting in lost data and/or failure of operation); and identify software that causes or is likely to cause the malfunction based on the counter information in response to determination of the malfunction, or the probability of malfunction (col. 7, lines 8-14, the rogue application identified causing a greater number of EWs to NVM, resulting in failure).
Regarding claim 2, Bacon disclose, wherein the circuitry is configured to identify the software that increases the counter information as the software that causes the malfunction (col. 7, lines 8-14, failure of the embedded device to abide by the specifications in actual use, such as by a rogue application causing a greater frequency of EWs to NVM can reduce this residual charge retention to days or hours resulting in lost data and/or failure of operation).
Regarding claim 3, Bacon disclose, a first storage area configured to store software information in which the software is associated with a type of the counter information, and the circuitry is configured to; identify the counter information in which an increase in the counter information is equal to or greater than a threshold in a certain time period, the certain time period being a time period in which the increase in the number of times of writing operations is equal to or greater than a threshold (col. 6, lines 33-40, 48-53); and identify, as the software causing the malfunction, the software associated with the type of the identified counter information by referring to the software information (col. 7, lines 8-13, identify rogue application causing greater frequency of EWs to the NVM).
Regarding claim 5, Bacon disclose, wherein when the number of times of writing operations received from the device is larger than a standard number of times of writing operations with respect to a number of elapsed days by a threshold or more, the circuitry is configured to determine that there is a malfunction or a probability of malfunction (col. 7, lines 8-14).
Regarding claim 6, Bacon disclose, wherein when an increase rate of the number of times of writing operations with respect to a number of elapsed days is equal to or greater than a threshold, the circuitry is configured to determine that there is a malfunction or a probability of malfunction (col. 7, lines 8-14).
Regarding claim 8, Bacon disclose an information processing method performed by an information processing apparatus capable of communicating with a device through a network, the information processing method comprising: receiving from the device, a number of times of writing operations to one or more memories included in the device and counter information of the device (Fig. 1, col. 3, lines 11-18, NVM access system includes an NVM access manager, a storage component, and non-volatile memory, the access manager keep track of one or more memory block counters associated with an NVM memory block or blocks to track EW (erase write) access lifecycle ticks, and to determine and accumulate access delays); determining whether there is a malfunction, or a probability of malfunction based on the number of times of writing operations received from the device (col. 7, lines 8-14, failure of the embedded device to abide by the specifications in actual use, such as by a rogue application causing a greater frequency of EWs to NVM can reduce this residual charge retention to days or hours resulting in lost data and/or failure of operation); and identify software that causes or is likely to cause the malfunction based on the counter information, in response to determination that there is a malfunction or a probability of malfunction (col. 7, lines 8-14, the rogue application identified causing a greater number of EWs to NVM, resulting in failure).
Regarding claim 9, Bacon disclose a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors on an information processing system, causes the processors to perform an information processing method, comprising: receiving from a device, a number of times of writing operations to one or more memories included in the device and counter information of the device (Fig. 1, col. 3, lines 11-18, NVM access system includes an NVM access manager, a storage component, and non-volatile memory, the access manager keep track of one or more memory block counters associated with an NVM memory block or blocks to track EW (erase write) access lifecycle ticks, and to determine and accumulate access delays); determining whether there is a malfunction, or a probability of malfunction based on the number of times of writing operations received from the device (col. 7, lines 8-14, failure of the embedded device to abide by the specifications in actual use, such as by a rogue application causing a greater frequency of EWs to NVM can reduce this residual charge retention to days or hours resulting in lost data and/or failure of operation); and identify software that causes or is likely to cause the malfunction based on the counter information, in response to determination that there is a malfunction or a probability of malfunction (col. 7, lines 8-14, the rogue application identified causing a greater number of EWs to NVM, resulting in failure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon as applied to claims 1-3 above, and further in view of Zang et al., (document CN 111679789, provided with this office action).
 Regarding claim 4, Bacon does not explicitly disclose, a second storage area configured to store software information in association with a notification destination; and in response to determination that there is a malfunction or a probability of malfunction, the circuitry is configured to notify the notification destination associated with the identified software by referring to the second storage area. Zang disclose (Page 10 and 11, paragraphs 6-9) the alarm information indicates the target application program in unit time is too large to the write amount of the EMMC, and/or the target application program has been removed to the write authority of the EMMC. The alarm information can be displayed on the display screen of the display device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the Zang disclosed document into the invention of Bacon to be able to notify the notification destination associated with the identified software. This is because Bacon already teaches as stated above identify a rogue application causing greater frequency of EWs to the NVM. The stated inclusion provides advantageously an alarm information displayed on the display screen, thereby providing to notify the notification destination associated with the identified software.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2002/0147873 to Kwon et al., relates to applications are monitored by a system monitoring module at a constant time period to detect whether they operate abnormally. The system detects whether all the applications currently in operation are controlled normally, so that it is possible to effectively detect any abnormal status of the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114